Citation Nr: 1441194	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  09-45 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for lung cancer, to include as due to Agent Orange exposure, for purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1989.  The Veteran died in November 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In December 2011, the appellant testified before a Decision Review Officer at the RO.  In May 2014, the appellant testified during a video hearing before the undersigned Veterans Law Judge.  Transcripts of those hearings are of record.  

The Board notes that the appellant's claim had previously been characterized as one for service connection for lung cancer.  However, as will be explained below, a substitution for the Veteran's claim is not warranted.  As such, this matter will be treated as one for accrued benefits purposes.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.




FINDINGS OF FACT

1.  The Veteran's death certificate reflects that he died in November 2006 from metastasis secondary to lung cancer.  

2.  At the time of the Veteran's death, service connection was in effect for residuals of a right foot injury, tinnitus, lumbosacral strain, bilateral hearing loss, acne posterior chest wall and sebaceous cyst.  

3.  At the time of the Veteran's death, a claim for service connection for lung cancer was pending; the appellant filed her accrued benefits claim within one year of the death.

4.  Objective or other persuasive evidence does not establish that the Veteran was actually exposed to herbicide agents during his period of service, as alleged. 

5.  The Veteran's lung cancer first manifested decades following the Veteran's separation from service, and there is no competent evidence of a medical relationship, or nexus, between the cancer that was the cause of death and either service or a service-connected disability. 

6.  A disability of service origin did not cause or contribute substantially or materially to the cause of the Veteran's death. 


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for lung cancer, for accrued benefits purposes, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5101, 5107, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.151, 3.303, 3.307, 3.309, 3.310, 3.1000 (2013).
2.  The criteria for establishing service connection for the cause of the Veteran's death are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Effective October 10, 2008, the law concerning substitution in the case of the death of a claimant changed.  The revised statute provides that, "If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion." 38 U.S.C.A. § 5121A.  The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 (August 2010). Here, unfortunately, the claim must be considered as an accrued benefits claim only, as the requirements for a substitution are not met. The Veteran died prior to October 10, 2008.  Having died in November 2006, the claim for service connection for lung cancer does not meet the criteria for substitution, and will be addressed as an accrued benefits claim.

Entitlement to accrued benefits must be determined based on evidence that was physically present or constructively present (such as VA treatment records) in the Veteran's claims folder when he died.  See 38 U.S.C.A. § 5121(a); see also Hyatt v. Shinseki, 566 F.3d 1364 (2009); Ralston v. West, 13 Vet. App. 108, 113 (1999). The outcome of the appellant's accrued benefits claim hinges on the application of the law to evidence which was in the file at the time of the Veteran's death.  Because there is no additional evidence which may be added to the file, no evidentiary development is necessary and no notice of such need have been provided to the appellant. 

In a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In the instant case, a November 2007 letter, sent prior to the initial unfavorable decision, advised the appellant of the evidence and information necessary to substantiate her claims for accrued benefits and service connection for death, as well as her and VA's respective responsibilities in obtaining such evidence and information.  
 
The Board observes that the letter did not provide notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  However, the Board finds no prejudice in proceeding with a decision.  In this regard, as the Board concludes herein that the preponderance of the evidence is against the claims, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot.  The letter also did not provide notice of the conditions, if any, for which the Veteran was service-connected at the time of his death, consistent with Hupp, supra.  The Board notes, however, that the February 2008 rating decision and October 2009 statement of the case informed the appellant of that information.  The AOJ subsequently cured any timing error as to such notice by readjudicating the appellant's claim in an August 2013 supplemental statement of the case.  Additionally, the Board notes that the appellant has not asserted that the Veteran's death was due to anything other than his non-service-connected lung cancer (rather than his service-connected disabilities (right foot injury residuals, tinnitus, lumbosacral strain, bilateral hearing loss, acne posterior chest wall and sebaceous cyst).  Therefore, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby). 

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the appellant in developing her claim, which includes assisting in obtaining any outstanding records of identified VA or private medical treatment relevant to the claim, and affording a medical opinion when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The appellant has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board notes that the Veteran's entire personnel file is associated with the claims file, though the appellant's representative had indicated during the May 2014 hearing that such evidence had not been obtained. Neither the appellant nor her representative has indicated that any other records are necessary to make a determination on these claims. Therefore, the Board finds that VA has met its duty to assist in obtaining relevant records.

The Board also finds that obtaining a medical opinion is not necessary.  Under 38 U.S.C.A. § 5103A(a), such an opinion is "necessary to substantiate the claimant's claim" or "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See also DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  In the present case, there is no medical evidence suggesting that the Veteran's lung cancer developed due to service.  Rather, the appellant contends that service connection is warranted on a presumptive basis based on claimed Agent Orange in Vietnam.  However, as will be explained below, the Board finds that such Agent Orange exposure cannot be conceded.  Thus, as no in-service event has been substantiated, there can be no award of the benefit sought on appeal. 

The appellant was afforded the opportunity to testify before a DRO in December 2011.  38 C.F.R. 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties to comply with (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the DRO essentially elicited testimony necessary to determine the nature of the appellant's claims, specifically to include how the appellant contends the Veteran was exposed to Agent Orange in service.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, including records of where the Veteran was stationed in service.  Moreover, neither the appellant nor her representative asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the DRO hearing.  By contrast, the appellant through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for benefits.  As such, the Board finds that, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Additionally, in May 2014, the appellant set forth her contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

At that time, the undersigned noted the issues on appeal and elicited testimony regarding the Veteran's claimed in-service experiences, to include Agent Orange exposure and service in Vietnam and Korea.  Therefore, not only were the issues "explained...in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claims.

II. Service Connection for Lung Cancer for Accrued Benefits Purposes

Accrued benefits are "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ." 38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000 (a). An "[a]pplication for accrued benefits must be filed within one year after the date of death." 38 C.F.R. § 3.1000 (c).

Prior to his November 2006 death, in March 2006, the Veteran filed a claim for service connection for lung cancer, due to Agent Orange exposure and remained pending at the time of his death.  The appellant filed her current claim in March 2007.  She contends that service connection for lung cancer, for accrued benefits purposes, is warranted.  

Service connection may be established for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
Malignant tumors may be service connected on a presumptive basis as chronic disease if such become manifest to a compensable degree in the first year following a veteran's discharge from active duty. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Additionally, certain diseases (including lung cancer) associated with exposure to herbicide agents may be presumed to have been incurred in service in a Veteran who served in Vietnam during the Vietnam Era even if there is no evidence of the disease in service.  See 38 U.S.C.A. § 1116(a)(1). The Department of Defense (DoD) has also identified other areas where Agent Orange/the implicated herbicides have been used. VA has extended consideration of the § 1116 presumptions to those Veterans who served in such areas where the herbicides were used.  

The appellant contends that the appellant was exposed to Agent Orange either while (i) on temporary duty in Vietnam from Korea (including sitting on the tarmac in a plane) or (ii) during his service in Korea.  

The Board finds that the evidence does not support finding that the Veteran served in Vietnam.  A January 2007 National Personnel Records Center (NPRC) response reported that there was no evidence that the Veteran served in Vietnam.  The Veteran's service personnel records similarly document that the Veteran's duties were performed in Korea, not the Republic of Vietnam.  

A copy of the Veteran's personnel qualification record - in section I, part 5 for overseas service - documents that the Veteran served in Korea from January 20, 1971 to February 14, 1972, August 13, 1974 to July 11, 1975 and July 31, 1979 to June, 4, 1980.  Also, in section VII, part 35, current and previous assignments similarly do not document service in Vietnam.

The DoD has recently confirmed that herbicides, including Agent Orange, were used near the Korean DMZ from April 1968 through July 1969.  Under 38 CFR 3.307(a) (6)(iv), effective on February 24, 2011, the presumption of herbicide exposure is extended to any Veteran who served between April 1, 1968 and August 31, 1971, and in a unit that VA or the DoD has determined to have operated in an area in or near the Korean DMZ.  See also M21-1R, Part IV.ii.2.C.10.p.  

Pertinently, the Veteran's service in Korea, included the period from January 1971 to August 1971.  However, the record does not support finding that he served in a unit that VA or the DoD has determined that a presumption of herbicide exposure is warranted.  The groups for which exposure is presumed generally include parts of the Combat Brigade of the 2nd Infantry Division, Division Reaction Force, 3rd Brigade of the 7th Infantry Division, 2nd Military Police Company, 13th Engineer Combat Battalion, United Nations (UN) Command Security Battalion-Joint Security Area and crew of the USS Pueblo.  

In contrast, the Veteran's service records show that for the period in question, the Veteran served with a Hawk missile crew and not with one of the groups for which herbicide exposure is presumed (specific combat brigades, military police, UN battalion or with the USS Pueblo).  (September 1970 discharge and March 1989 retirement DD 214s, Personnel Qualification Record, September 1970 and September 1973 Enlistment Contracts, April and September 1971 Enlisted Efficiency Reports and service treatment records).  It is also significant that there is no specific allegation of exposure (i.e., where, when, unit) of record from the Veteran.  See March 2006 application (second version) received by the RO in September 2006.  Hence, a review of the record establishes that the claimed herbicide exposure has not been objectively demonstrated.  

The only evidence provided to establish herbicide exposure in service are the recent lay statements from deceased Veteran and his spouse's reports of what the Veteran told her prior to his death about serving in Vietnam.  Neither the Veteran nor his wife has claimed that the Veteran served with a recognized herbicide exposure group in Korea, though the appellant does claim exposure from service in Korea.  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

The service personnel records for the Veteran's long period of service do not serve to show that he performed any active duty in the Republic of Vietnam or with a group in Korea for which herbicide exposure is presumed.  These official documents have far more probative value than the current lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  These records prepared in connection with service are more reliable, in the Board's view, than the assertions about events that happened many years ago.   See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore testimony simply because the appellant is an interested party; personal interest may, however, affect the credibility of the evidence).  

Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The record demonstrates that the Veteran did not develop lung cancer until decades after his discharge from service.  Prior to his March 1989 separation from service, a November 1988 chest X-ray was "[n]egative", with normal pulmonary vessels, clear lungs and unremarkable soft tissues.  The November 1988 retirement examiner found that the Veteran's lungs and chest were normal.  Indeed, for decades following his separation from service, the record is silent as to any complaints of, or treatment for, lung cancer, though the Veteran made numerous claims for service connection or increased ratings for his service-connected disabilities during that time.  

The first medical record documenting lung cancer of record was a November 2005 private medical record, from Dr. H. S. Kaiser.  Dr. Kaiser outlined that a recent chest X-ray had shown a left upper lobe mass and after subsequent study the Veteran was newly diagnosed with a tumor of the left upper lobe. The physician noted that the Veteran had a 70 pack per year smoking history and that he had quit smoking three weeks previously.  He also had a brother with lung cancer.  A January 2006 Akron General Medical Center private medical record documents that the Veteran was a former smoker with a diagnosis of lung cancer made in 2005.  As such, the medical evidence of record at the time of the Veteran's death shows that the initial diagnosis of lung cancer was in 2005.  

To the extent that the appellant, and previously the Veteran, has attempted to provide a medical opinion as to the etiology of the lung cancer, the Board finds that such opinions are not probative. Lay persons may provide information on matters of their personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Also, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, matters of medical diagnosis for disability not capable of lay observation (and, if competently shown, a medical relationship between such disability and service) are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the lay statement providers are not shown to be other than a layperson without appropriate medical training and expertise to competently render a diagnosis of cancer, or to opine as to the etiology of any such disability, the lay assertions in this regard have no probative value.  
The record clearly shows that the Veteran did not have lung cancer in service or for over a decade following his discharge from service.  There is also no competent and probative medical evidence tying the lung cancer to any aspect of service.  At most, the medical providers repeatedly noted that the Veteran had a long history of smoking and a family history of lung cancer.  Furthermore, service connection on a presumptive basis, based on herbicide exposure, is not warranted, as the evidence does not support finding that the Veteran ever served in Vietnam or with a group for which herbicide exposure is presumed in Korea.  

The Board observes in passing that service connection for disability or death based on addiction to nicotine is prohibited for claims filed after June 9, 1998.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Board concludes that service connection for lung cancer, for accrued benefits purposes, is not warranted.  

III. Cause of Death Claim
 
The appellant further claims that service connection for the cause of the Veteran's death is warranted.  The Veteran's death certificate documents that he died in November 2006 from metastases from lung cancer.  
 
When a Veteran's death is service connected, with service connection determined according to the standards applicable to disability compensation, his surviving spouse is generally entitled to dependency and indemnity compensation (DIC). 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a); see generally 38 U.S.C.A. Chapter 11. Generally, a Veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active service. 38 U.S.C.A. §§ 101(16), 1110; 38 U.S.C.A. §§ 3.1(k), 3.303.

To establish service connection for the cause of the Veteran's death, the service-connected disability must be either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a). A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death. 38 C.F.R. § 3.312(b). A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown. 38 C.F.R. § 3.312(c).

In short, the appellant is entitled to DIC benefits if the principal or contributory cause of the Veteran's death was (1) an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death; or (2) a previously nonservice-connected disability that was in fact incurred or aggravated by service. 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

At the time of the Veteran's death, service connection was in effect for residuals of a right foot injury, tinnitus, lumbosacral strain, bilateral hearing loss, acne posterior chest wall and sebaceous cyst.  However, the appellant does not contend, nor does the evidence otherwise show, that one of those service-connected disabilities caused or contributed to the Veteran's death.

Rather, the basis of the appellant's claim is that the Veteran's cause of death - metastases from lung cancer - was related to service, to include herbicide exposure from his service in Vietnam or Korea.  

As discussed extensively above, the service records do not support finding that the Veteran served in Vietnam or with a group in Korea that has been identified by VA or the DoD as having been exposed to herbicides.  Additionally, medical evidence demonstrates that lung cancer did not develop for over a decade following the Veteran's discharge from service, until 2005.  
 
For service connection based on a diagnosis after service, there must be evidence that lung cancer may be associated with an established event, injury, or disease in service. 

The appellant does not contend that lung cancer initially manifested in or is otherwise related to service.  Likewise, there is no competent medical evidence of record suggesting an in-service incurrence or other causal link with regard to lung cancer, even considering the additional private medical records associated with the Veteran's claims file following his death.  The private medical records generally document diagnoses of and treatment for lung cancer, but do not provide any etiology opinions.  At most, they generally make references to the Veteran's long history of smoking.  For example, an October 2005 consultation report by Dr. H.M. noted that the Veteran had been a smoker since the late 1960s.  An October 2005 history and physical by Dr. R.F.D. noted that the Veteran had smoked two packs a day for the past 37 years and had quit 12 days previously.  As such, the preponderance of the evidence is against a finding that lung cancer was in fact incurred during, or within one year of, service or aggravated by service.

Additionally, to the extent that lay statements are offered as proof of a medical nexus between lung cancer and service, as explained above, the Board has found that such statements are not competent medical opinions relevant to that question. Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion. 38 C.F.R. § 3.159.

Accordingly, the Board finds that the preponderance of the evidence is against service connection for the cause of the Veteran's death.  The benefit of the doubt rule does not apply.  Gilbert, supra.  The appellant's claim is denied. 


ORDER

Service connection for lung cancer, for accrued benefits purposes, is denied.

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


